          Case 1:21-cv-01070-TMD Document 12 Filed 08/20/21 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 21-1070
                                      (Filed: August 20, 2021)

***************************************
MIRIAM C. MONTILEAUX,                 *
                                      *
                                      *
and                                   *
                                      *
                                      *
CHARLES T. MONTILEAUX, SR.,           *
                                      *
                                      *
                  Plaintiffs,         *
v.                                    *
                                      *
THE UNITED STATES OF AMERICA,         *
                                      *
                  Defendant.          *
***************************************

         ORDER DISMISSING COMPLAINT FOR FAILURE TO PROSECUTE

         On May 5, 2021, Defendant in the above-captioned case filed a motion to dismiss the
complaint for lack of subject-matter jurisdiction and for failure to state a claim upon which relief
can be granted, see ECF No. 8, to which Plaintiffs filed no response. The Court sua sponte
granted an extension of time for Plaintiffs to respond to Defendant’s motion by July 14, 2021.
ECF No. 11. The Court advised “[i]f Plaintiffs fail to file a response, or, in the alternative, file a
motion to enlarge the time for filing a response, Plaintiffs’ complaint will be dismissed for
failure to prosecute pursuant to RCFC 41(b).” Id. To date, Plaintiffs have neither filed a response
to the motion nor a motion to enlarge the time for filing a response.

       In view of the foregoing, it is ORDERED that Plaintiffs’ COMPLAINT is hereby
DISMISSED WITHOUT PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the
Rules of the Court of Federal Claims (“RCFC”). The Clerk is directed to take the necessary steps
to dismiss this case accordingly.

       IT IS SO ORDERED.
                                                       s/ Thompson M. Dietz______
                                                       THOMPSON M. DIETZ, Judge
